809 F.2d 1419
SOCIALIST WORKERS PARTY;  Leroy Watson;  Louise Pittell;and Dean Peoples, Plaintiffs-Appellants,v.SECRETARY OF STATE Of the STATE OF WASHINGTON, Ralph Munro,Defendant-Appellee.
No. 84-3806.
United States Court of Appeals,Ninth Circuit.
Feb. 9, 1987.

Daniel H. Smith, Seattle, Wash., for plaintiffs-appellants.
James Johnson, Sp. Asst. Atty. Gen., Olympia, Wash., for defendant-appellee.
Before BROWNING, Chief Judge, GOODWIN and SKOPIL, Circuit Judges.


1
Prior report:  --- U.S. ----, 107 S. Ct. 533, 93 L. Ed. 2d 499.

ORDER

2
This cause is remanded to the district court for further proceedings in conformity with the Supreme Court's opinion in the above entitled case.